DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1, 5, 7, 9-11, 16-18 and 21 are pending with claims 18 and 21 withdrawn. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter. Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 7/18/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 11/16/2022.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 7/18/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 11/16/2022.
Information Disclosure Statement
The numerous NPL filed 11/16/2022 are not listed on an IDS and thus have not been considered.  If Applicant would like them considered then Applicant is advised to consider listing them on an IDS.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Applicant has listed numerous references is the Specification, however, has not cited them on an IDS.  See for example references listed at paragraph 48.  Applicant is advised to carefully review the entire Specification and any search reports to be sure the record is complete.  

    PNG
    media_image1.png
    474
    731
    media_image1.png
    Greyscale

Please also be sure copies of all non-US references have been filed as the record appears to be incomplete.
NEW OBJECTIONS
The disclosure is objected to because of the following informalities: the phrase “vaccinic acid” at paragraph 68 appears to be a typo 

    PNG
    media_image2.png
    141
    732
    media_image2.png
    Greyscale

as it is inconsistent with page 2, l. 17 of WO 2016/075327 which Applicant refers to at para. 48 of the Specification.  

    PNG
    media_image3.png
    85
    550
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    145
    732
    media_image4.png
    Greyscale

Applicant is advised to consider stating “vaccenic acid”.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “vaccinic acid” at line 16 

    PNG
    media_image5.png
    88
    753
    media_image5.png
    Greyscale

appears to be a typo and is inconsistent with page 2, l. 17 of WO 2016/075327 which Applicant refers to at para. 48 of the Specification.  
Applicant is advised to consider stating “vaccenic acid”.  Appropriate correction is required.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 1, 5, 7, 9-11 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The phrase "wherein the oil derived from the genetically modified Brassica oilseed crop plant has a fatty acid composition comprising  a stearic acid (C18:0) content of 2.460% (w/w) to 2.700% (w/w); an oleic acid (C18:1) content of 26.697% (w/w) to 31.100% (w/w); a vaccinic acid (C18:1) content of 3.200% (w/w) to 3.800% (w/w); a linolenic acid (C18:3) content of 7.194% (w/w) to 10.400% (w/w), an arachic acid (C20:0) content of 0.500% (w/w) to 0.700% (w/w); an EPA content of 5.800% (w/w) to 12.000% (w/w); a DHA content of 0.700% (w/w) to 1.500% (w/w); and a DPA content of 3.100% (w/w) to 5.500% (w/w); and wherein fatty acid composition (% w/w based on total fatty acids detected in the oil)" in Claim 1, lines 12-24 is new matter as the combination of values (See above underlined text.) are outside of the ranges described in Tables 2-3 of the Specification.  See below annotated Tables 2-3 that do not support the language in the claims.

    PNG
    media_image6.png
    516
    629
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    261
    626
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    762
    627
    media_image8.png
    Greyscale

Claims 1, 5, 7, 9-11 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "fatty acid composition" in line 23.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to consider stating "the fatty acid composition".
The phrase “wherein 5-8% (w/w) of the oil component’s fatty acid composition comprises a combination of EPA (eicosapentaenoic acid) and DHA (docosahexaenoic acid) … wherein the EPA, DHA, and DPA are  from oil derived from a genetically modified Brassica oilseed crop plant … wherein the oil derived from the genetically modified Brassica oilseed crop plant has a fatty acid composition comprising  … an EPA content of 5.800% (w/w) to 12.000% (w/w); a DHA content of 0.700% (w/w) to 1.500% (w/w)” in Claim 1, lines 4-21 is vague and indefinite as it is unclear how the maximum amount of EPA can be as high as 12.000% per line 20 and DHA as high as 1.500% per line 21 when the maximum amount EPA and DHA in the oil component per line 4 is 8% when the gmo oil is 95%.  It appears the DHA could not be diluted below 11+% at a 95% value.
The phrase “wherein 5-8% (w/w) of the oil component’s fatty acid composition comprises a combination of EPA (eicosapentaenoic acid) and DHA (docosahexaenoic acid) … wherein the EPA, DHA, and DPA are  from oil derived from a genetically modified Brassica oilseed crop plant … wherein the oil derived from the genetically modified Brassica oilseed crop plant has a fatty acid composition comprising  … an EPA content of 5.800% (w/w) to 12.000% (w/w); a DHA content of 0.700% (w/w) to 1.500% (w/w)” in Claim 1, lines 4-21 is vague and indefinite as it is unclear how the maximum amount of EPA and DHA can be 8% and later have as much as 12% and 13.5% in total as later stated in the claim.
The phrase “wherein 5-8% (w/w) of the oil component’s fatty acid composition comprises a combination of EPA (eicosapentaenoic acid) and DHA (docosahexaenoic acid)” is vague and indefinite as it is unclear whether the “%” is literally a weight percent of the fatty acids as stated in the claims or is it a weight percent of the esterified fatty acids (esters).  If Applicant does not mean a weight percent 
based on fatty acids then the “%” have different meanings as a triglyceride has a glycerol end.
The reason for the question is Applicant loosely uses the language “fatty acid”.  Applicant’s use of language “fatty acid” literally is not correct.  Applicant’s claimed fish feed likely only has a trace of “fatty acids” but rather triglycerides that include esterified fatty acid chains, esters.  
Fatty acids and esters are different classes of compounds.
Furthermore, it is unclear if the EPA and DHA calculations are inclusive of the EPA and DHA chains found in the phosphatides or just the EPA and DHA chains in the esters.
The phrase “3-8% (w/w) of the oil component’s fatty acid composition comprises DPA … wherein the EPA, DHA, and DPA are from oil derived from a genetically modified Brassica oilseed crop plant … wherein the oil derived from the genetically modified Brassica oilseed crop plant has a fatty acid composition comprising  … a DPA content of 3.100% (w/w) to 5.500% (w/w)” in Claim 1, lines 6-22 is vague and indefinite as it is unclear how it is possible for the DPA concentration to increase from 5.500% when it is part of the gmo oil to as much as 8% in the oil component as 100% of the DPA originates from the gmo and the overall value decreases upon dilution, not increases, with the other oils in the fish feed.
The phrase “3-8% (w/w) of the oil component’s fatty acid composition comprises DPA (docosapentaenoic acid)” is vague and indefinite as it is unclear whether the “%” is literally a weight percent of the fatty acids as stated in the claims or is it a weight percent of the esterified fatty acids (esters).  If Applicant does not mean a weight percent based on fatty acids then the “%” have different meanings as a triglyceride has a glycerol end.
Three independent fatty acids chains, for example 2 DHA chains and 1 oleic acid chain, have a different weight than a triglyceride, for example 2 DHA chains, 1 oleic acid chain and 1 glycerol head, with the same esterified fatty acid chains as the glycerol end of the molecule has significant weight.
The reason for the question is Applicant has loosely used the language “fatty acid” when the claimed fish feed has minimal “fatty acids” but rather triglycerides which are esters.
Furthermore, it is unclear if the DPA calculations are inclusive of the DPA chains found in the phosphatides or just the DPA chains in the esters.
The phrase “3-8% (w/w) of the oil component’s fatty acid composition comprises DPA … wherein the EPA, DHA, and DPA are from oil derived from a genetically modified Brassica oilseed crop plant … wherein the oil derived from the genetically modified Brassica oilseed crop plant has a fatty acid composition comprising  … a DPA content of 3.100% (w/w) to 5.500% (w/w)” in Claim 1, lines 6-22 is vague and indefinite as it is unclear why there are 2 ranges for the same DPA and which is correct.
The phrase "wherein the oil derived from the genetically modified Brassica oilseed crop plant has a fatty acid composition comprising  a stearic acid (C18:0) content of 2.460% (w/w) to 2.700% (w/w); an oleic acid (C18:1) content of 26.697% (w/w) to 31.100% (w/w); a vaccinic acid (C18:1) content of 3.200% (w/w) to 3.800% (w/w); a linolenic acid (C18:3) content of 7.194% (w/w) to 10.400% (w/w), an arachic acid (C20:0) content of 0.500% (w/w) to 0.700% (w/w); an EPA content of 5.800% (w/w) to 12.000% (w/w); a DHA content of 0.700% (w/w) to 1.500% (w/w); and a DPA content of 3.100% (w/w) to 5.500% (w/w); and wherein fatty acid composition (% w/w based on total fatty acids detected in the oil)" in Claim 1 is vague and indefinite as it unclear if the values are based on the total weight of all fatty acids or total weight of the oil.  When the top end of all of the ranges are added together the total is 67.7%.  Since triglycerides comprise fatty acid chains and glycerol ends this may explain why the total % is less than 100%, however, if the values are just for the fatty acid chains then this does not explain a total value far less than 100%.
The phrase "wherein the oil derived from the genetically modified Brassica oilseed crop plant has a fatty acid composition comprising  a stearic acid (C18:0) content of 2.460% (w/w) to 2.700% (w/w); an oleic acid (C18:1) content of 26.697% (w/w) to 31.100% (w/w); a vaccinic acid (C18:1) content of 3.200% (w/w) to 3.800% (w/w); a linolenic acid (C18:3) content of 7.194% (w/w) to 10.400% (w/w), an arachic acid (C20:0) content of 0.500% (w/w) to 0.700% (w/w); an EPA content of 5.800% (w/w) to 12.000% (w/w); a DHA content of 0.700% (w/w) to 1.500% (w/w); and a DPA content of 3.100% (w/w) to 5.500% (w/w); and wherein fatty acid composition (% w/w based on total fatty acids detected in the oil)" in Claim 1 is vague and indefinite as it unclear if the values are correct because when the top end of all of the ranges are added together the total is 67.7% which far less than 100% which appears impossible.  Part of the confusion is Applicant refers to the fish feed as having “fatty acids” which is not accurate.  
Applicant is advised to clarify the % weight Applicant is referring to is for “fatty acids” and not for esters.
Clarification and/or correction required.
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793                                                                                                                                                                                          	December 2, 2022